DETAILED ACTION
This final office action is responsive to application 15/937,381 with applicant’s amendment as filed on 07/19/2022 in which claims 1, 7, 12-14, 16 and 19 were amended.
Claims 1 - 20 are currently pending and under examination, of which claims 1, 7 and 14 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant’s submissions of the Information Disclosure Statement dated 07/25/2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
This application has been transferred to a new examiner. Examiner has reviewed full extent of application history and updated consideration is given in light of present claim status as amended.
Objections to the claims are withdrawn as necessitated by applicant’s amendments.
The rejection of claims 1-2, 4-6 and 14-18 under 35 U.S.C. 112(b) are hereby withdrawn, as necessitated by applicant’s amendments made to the claims.
Applicant’s remarks dated 07/19/2022 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. Thorough review of subject matter in light of remarks and amendments reveals newly identified art. A detailed rejection follows below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 10, 12-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Kulin et al., “End-to-End Learning from Spectrum Data: A Deep Learning approach for Wireless Signal Identification in Spectrum Monitoring applications” hereinafter Kulin 
(arXiv: 1712.03987v1), in view of 
Zhao et al., US PG Pub No 20210006342A1 hereinafter Zhao.
With respect to claim 1, Kulin teaches: 
An access point {Kulin Fig 1 wireless devices and/or [P.6 RtCol ¶1] “access point”}, comprising: 
a wireless transceiver {Kulin [P.1 ¶1] “wireless devices” e.g., [P.12 ¶2] “transceiver”}; and 
a non-transitory computer-readable medium comprising instructions that, when executed, cause processing circuitry to {Kulin [P.11 Sect.C] implementation where Keras is software and hardware is CPU/GPU computer execution environment}: 
receive, from a model training device, a trained machine learning model {Kulin per [P.14 ¶1] “predictive models can be pushed to the end devices”, similarly [P.7 RtCol ¶1] “received wireless signal model”} that determines whether signals include interference patterns characteristic of a category of interference sources {Kulin discloses [P.11 Last¶, ¶2] “models for interference classification” using “CNNs performing interference identification”. Importantly, the classification addresses “type of interference… spectrum learning” [P.6 ¶4-5] and utilized for spectrum regulation/policy as is noted in applicant’s remarks. Kulin uses a softmax classifier (categorizer) which outputs labels over k-classes - 15 classes is multi-class, see [P.5 Last2¶], [P.10 Sect.A ¶2]. Characteristics are detailed [P.10 Sect.V ¶4]}, wherein the trained machine learning model has been trained based, in part, on a geographical region of the access point {Kulin [P.4 Sect.A] introduces machine learning model training set S, Eqs. 5 and 8, subscript notation of variables is an indexing with set membership ∈ Eqs. 8 and 21 [P.8 ¶2-3]. Geographic region corresponds to source, so as to “detect interference sources… identify interference sources” [P.3 RtCol], [P.6 RtCol] “spectrum regulation, the decision may relate to spectrum policy or spectrum compliance enforcement applied to a detected source of harmful interference (e.g., fake GSM tower, rouge access point, etc.)” fairly suggests geographic region/ source as basis at least in part for model training having purpose consistent with application per applicant remarks}; 
receive, from the wireless transceiver, a first signal including a first interference pattern {Kulin Fig 3-bottom “r(t)” is received signal from radio/wireless device Fig 3 or Fig 2-left, the r(t) is detailed Eqs. 16-21 [P.7-8] and spectrum data for interference mapping is described as “mined patterns”[P.3 Last¶], hence waveforms illustrated Figs 4-6 and interference replete}; 
determine, using the trained machine learning model, that the first interference pattern is characteristic of the category of interference sources {Kulin “mined patterns” for interference mapping [P.3 Last¶] are further utilized for extracting features thereby using trained model [P.9 ¶1-2], this functionality is introduced as feature engineering [P.5 Sect.B] and the characteristics, in terms of training set S for CNN, are detailed [P.10] Eqs. 26-28. The significance of categorical interference sources points to multi-class classification with per-class performance metrics, see Kulin [P.9-10 Sect.D], [P.10 RtCol ¶2], [P.11 ¶1, Sect.D]}; 
transmit information about the first signal including attributes of the first interference pattern and the determination that the first interference pattern is an interference pattern characteristic of the category of interference sources to the model training device {Kulin Fig 3 transmitter side illustrated where “s(t)” signal is detailed Eq.15 where frequency f and time (t) are considered attributes for signal envelope. Further, Kulin employs annotation of signal type [P.10 ¶1] “annotated with the corresponding wireless signal type in form of a discrete one-hot encoded vector yk” yk is received by ML machine learning per Fig 3 referring back again to the same illustration thus yielding training instance (xk,yk)}; and 
Kulin further discloses backpropagation and epochs which is updating trained model, see [P.10 ¶2], [P.11 ¶2], as well as model being pushed to edge device (thus received) [P.14 ¶1]. However, Kulin does not make clear that the received updated model is based on transmitted information about the first signal. 
receive, from the model training device, an updated trained machine learning model that is updated based at least on the transmitted information about the first signal {Zhao [0090-94] discloses recurrent neural networks for aggregated interference. Updating RNN is by recurrence/backprop and aggregation conveys the functionality of based on the first signal. Fig 5 illustrates the model detailed by Equations of [0090-93]. Further, Figs 7-10 show where the parameter set of neural network is received - for example S707, S808, S901, S1002. Moreover, the parameter set is noted as corresponding to position data [0097] and environmental conditions are used for training [0108]. Both of these findings support geographical region as a basis for training prediction models. One might note GPS [0223]. The application of disclosure is FCC spectrum management [0068]}.
	Zhao is directed to predictive modeling of interference with RF signals thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to aggregate interference with recurrent networks per Zhao in combination with Kulin for the motivation of addressing conventional interference calculations with a more accurate technical solution “thereby performing spectrum management reasonably” (Zhao [0004-05], [0012]).

With respect to claim 5, the combination of Kulin and Zhao teaches the access point of claim 1, wherein 
	the processing circuitry is further to replace the trained machine learning model with the updated trained machine learning model {Zhao [0101-02] “apparatus 200 receives a parameter set of a neural network model” where received parameter set is updated by training per Eqs. [0089-98]. Thus, a received model with updated parameters through training is replacing the model. Parameters are also referred to as weight/coefficient. See Fig 5 illustrating RNN and Fig 7:S707 received parameter set}. 
	One of ordinary skill in the art would have considered it obvious prior to the effective filing date to replace model by way of Zhao for the model selection of Kulin [P.11 Sect.C] because it would logically yield a model with the most recent parameters thereby giving a more accurate prediction and would be further beneficial because “a parameter set of a neural network model may be transferred between spectrum management apparatuses” (Zhao [0102]).

With respect to claim 7, the rejection of claims 1 and 5 are incorporated. The difference in scope being a method to perform limitations similar to claims 1 and 5. The final limitation of claim 7 is claim 5. Kulin recites “end-to-end learning methodology for wireless signal classification” [P.2 Sect.A Last¶] and Fig 1 illustrates monitoring spectrum as a central concept as indicated by Title. The remainder of the claim is rejected for the same rationale as previously set forth per claims 1 and 5.

Claim 10 is rejected for the same rationale as claim 1.

With respect to claim 12, the combination of Kulin and Zhao teaches the method of claim 7, wherein 
	the characteristics of the access point further include a wireless chipset of the access point {Zhao [0224] “chip module” for “radio communication interface 1933 supports any cellular communication scheme (such as LTE and LTE-Advanced)” and/or “5G system… smart phone” [0186-88] with spectrum management apparatus. See Fig 19 with RF circuit exploded view Figs 16-17}.
	One having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify hardware according to Zhao in combination as applying known devices to known techniques to yield predictable results and such that a network communicates among smart phones with multiple antennas, evolved nodes and base station implemented over custom hardware such as SoC system on a chip (Zhao [0213], [0218]). 

With respect to claim 13, the combination of Kulin and Zhao teaches the method of claim 7, wherein 
	the trained machine learning model complies with interference source detection regulations of the geographical region of the access point {Kulin [P.3 Last¶] “Fig 1b) presents a CNN-based spectrum management framework for spectrum regulation. Deployed sensor devices, e.g. {S1, S2, S3}, collect spectrum measurements and contribute their observations to a DC to create interference maps. The DC  uses signal processing techniques together with a CNN model to mine the obtained spectrum data and identify existing interferers. The mined patterns are key for ensuring compliance with national and international spectrum management regulations”}.

With respect to claim 14, the rejection of claim 1 is incorporated. The difference in scope being a system to perform limitations similar to claim 1. The claimed system comprises device with memory and processing circuitry for executing instructions. Kulin recites “end-to-end spectrum management systems” [P.2 Sect.A Last¶] with implementation detailing computer execution environment [P.11 Sect.C] and illustrated clearly per Fig 1 which regards spectrum monitoring as suggested by Title. The entirety of the reference is material to the rejection as was detailed per claim 1. The remainder of the claim is rejected for the same rationale as claim 1.

With respect to claim 18, the combination of Kulin and Zhao teaches the system of claim 14, wherein 
	the model training device sends the trained machine learning model to a plurality of access points with characteristics similar to the characteristics of the access point {Zhao discloses per [0102] “parameter set of a neural network model may be transferred between spectrum management apparatuses” similar [0137] “the parameter set of the trained neural network may be shared among multiple spectrum management apparatuses” the sharing/transferring of model parameterization among plurality of apparatuses suggests transfer learning whereby different devices jointly optimize the machine learning model and characteristics are similar because parameter/model space is shared}.
	One having ordinary skill in the art would have considered it obvious prior to the effective filing date to distribute model optimization per Zhao in combination for the motivation of “saving overhead and calculation amount and avoiding repeated trainings” (Zhao [0102], [0108]).

Claim 19 is rejected for the same rationale as claim 12.
Claim 20 is rejected for the same rationale as claim 13.

Claims 2, 4, 8-9, 15 and 17 and  are rejected under 35 U.S.C. 103 as being unpatentable over Kulin and Zhao in view of: 
Selim et al., “Spectrum Monitoring for Radar Bands using Deep Convolutional Neural Networks” hereainfter Selim (arXiv: 1705.00462v1).
With respect to claim 2, the combination of Kulin and Zhao teaches the access point of claim 1. Selim teaches wherein 
	the category of interference sources includes radar transmitters {Selim [P.2 Sect.A ¶1-2] discloses “radar system is suddenly turned on and starts transmitting” radar modeling per Eq. 1, similarly [P.3 Last¶] “transmitting radar pulses”, Figs 1-2 and Title}.
	Selim is directly cited by Kulin [P.8 Sect.C], [P.2 RtCol ¶1] bib reference [10], same as relied upon.
	Selim is directed to predictive modeling for spectrum monitoring thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing to specify signal sources as radar transmission per Selim as simple substitution of source signal when monitoring spectrum data for Kulin’s emitter types [P.9 Last¶] so as to obtain predictable results. One may further be motivated to discriminate radar transmission for evaluation of pulse data and/or to distinguish among different users and technologies (Selim [P.2 Sect.A ¶1-2], [P.1 RtCol ¶1]).

With respect to claim 4, the combination of Kulin and Zhao teaches the access point of claim 1, wherein 
	the attributes of the first interference pattern include at least one of: a time differential between pulses of the first interference pattern, duration of a pulse of the first interference pattern, a frequency of the pulse relative to a frequency band, a frequency offset of the pulse relative to a center of the frequency band, a peak magnitude of the first interference pattern, a total radio gain of the first interference pattern, a baseband radio gain of the first interference pattern, or an in-band/out-band ratio of the first interference pattern {Kulin [P.7 ] discloses FIR finite impulse response filter/kernel (convolutional kernels are filters for feature detection) decomposes Eq.18 where (Ϯ-Ϯi(t)) is a time differential or duration, additionally noting “frequency offset”}.
	Furthermore, Selim supports the finding with disclosure per [P.2 Sect.A ¶1-2] Eq.1 variables detailed for pulse analysis with frequency and time as principal teaching. By way of example, Selim uses IPM intra-pulse modulation and PRI Pulse Repetition PRI ∆t which “defines the interval between pulses”.
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use Selim’s pulse analysis in combination with Kulin as applying known techniques to known methods with a reasonable expectation of success and/or for the motivation of characterizing a signal which varies over time (Selim [P.2 Sect.A ¶2]).

Claim 8 is rejected for the same rationale as claim 2.

With respect to claim 9, the combination of Kulin and Zhao teaches the method of claim 7, wherein 
	the first interference pattern comprises a plurality of radio frequency pulses {Selim discloses [P.2 ¶2-3,7] “RF measurements… pulses” having “frequency components of the pulses” being plurality}.
	One having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify interference of Kulin and Zhao over pulses as per Selim as characterizing signals according to known signal analysis techniques to yield predictable results and may which may be useful for determining pulse modulation and intervals (Selim [P.2 Sect.A ¶2]) or for signals being discrete (Kulin [P.7 Last¶]).

Claim 15 is rejected for the same rationale as claim 4.
Claim 17 is rejected for the same rationale as claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kulin, Zhao and Selim in view of: 
Ngo et al., US PG Pub No 20170150368A1 hereinafter Ngo.
With respect to claim 3, the combination of Kulin, Zhao and Selim teaches the access point of claim 2. Ngo teaches wherein 
	the processing circuitry further determines that the first interference pattern is an interference pattern characteristic of a certain type of radar transmitters {Ngo discloses per [0094] “detected radar pattern including signal strength, type of radar detected” emphasis type of radar as detected pattern, again at [0058] “type of radar”}.
	Ngo is directed to dynamic frequency selection for spectrum data thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to detect different “types of radar” per Ngo for the different type of emitters of Kulin [P.9 Last¶] as obvious to try in describing emitters/transmitters of a particular class (radar type). Doing so may be advantageous for dynamic frequency selection DFS such that particular channels may be selected or blacklisted and the additional information may be used to assess validity of a signal (Ngo [0058], [0094]).

Claims 6, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kulin and Zhao in view of: 
Czech et al., “A CNN and LSTM-Based Approach to Classifying Transient Radio Frequency Interference” hereinafter Czech (arXiv: 1803.02684v1).
With respect to claim 6, the combination of Kulin and Zhao teaches the access point of claim 1, wherein 
	the processing circuitry is further to prefilter a second signal including a second interference pattern that is not characteristic of the category of interference sources {Czech discloses preprocessing per Fig 3 detailed [P.2 Sect.A] preprocessing is prefiltering, RFI signal(s) are radio frequency interference noted throughout with plurality illustrated Figs 1,3. The preprocessing/prefiltering comprises a scaling [P.2 Sect.A ¶1] which resembles z-score normalization and is principally motivated per [P.1 Sect.1 ¶3] “detect nearby sources of RFI, so that they may be removed” consistent with instant specification [0041]. Moreover, the architecture employs CNN-LSTM Fig 2 is known in the art}.
	Czech is directed to predictive modeling with RF interference thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to perform preprocessing/prefiltering of Czech in combination for the motivation of removing RF interference signals (Czech [Abstract], [P.1 Sect.1 ¶3]).

With respect to claim 11, the combination of Kulin and Zhao teaches the method of claim 7. Czech teaches wherein 
	the trained machine learning model is a long short-term memory neural network {Czech Fig 2 CNN-LSTM illustrated architecture where [P.2 ¶1] “LSTMS have been employed to identify the sources of time-domain transient RFI” similar at [P.4 RtCol ¶1]. Further, model training is explicit per [P.3 ¶1] and is considered to include a categorical cross-entropy [P.4 ¶1]}.
	One having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the LSTM of Czech in combination for the reason “We chose to use LSTMs since they have proven highly effective at modeling temporal sequences in a wide variety of fields. In particular, bidirectional LSTMs have in some cases proven superior to other architectures” (Czech [P.2 Sect.III ¶1]).

Claim 16 is rejected for the same rationale as claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124